DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The first paragraph of the specification should be amended to include any updated patent information.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5 ,8, 10, 12, 14, 15, 18, 21, 22, 24, 26, 27, 29, 30, 33 and 35-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uchida (US 2004/0127963).
Regarding claim 1, Uchida discloses an electrosurgical device comprising an electrically conductive elongate member and defining a proximal portion and a distal portion (view figure 3B), the electrically conductive elongate member being capable of force transmission from the distal portion to the proximal portion to thereby provide tactile feedback to a user [Para 0124-0128], the proximal portion comprising a handle (11), the handle comprising an electrical connector which is configured to receive, in a releasable manner, an electrically conductive component operable to be electrically coupled to an energy source (view figure 3A with cable connecting 11 to generator 20, it is considered to be connected or received in a releasable manner at the end connected to a generator since the prior art discloses the use of the device with various energy supplies interchangeably [Para 0091].  
Regarding claim 2, Uchida discloses the electrosurgical device of claim 1, further comprising a distal tip including an electrode (electrode 46; [Para 0099, 0103]) for delivering energy to a tissue.  
Regarding claim 5, Uchida discloses the electrosurgical device of claim 1, wherein the electrically conductive elongate member defines a lumen, the handle includes a fluid connector for connecting the lumen to a source of fluid, and a distal end of the electrically conductive elongate member defines a distal aperture which is in fluid communication with the lumen [Para 0048, 0087, 0092, 0105].  
Regarding claim 8, Uchida discloses the electrosurgical device of claim 1, wherein the electrical connector is electrically coupled to the electrically conductive elongate member through the handle, and the handle comprises a conductiveApplication No. 16/532,980- 3 - November 1, 2019 wire for electrically coupling the electrical connector to the electrically conductive elongate member [Para 0087, 0093, and 0126].  
Regarding claim 10, Uchida discloses the electrosurgical device of claim 1, wherein the electrical connector comprises a jack for receiving the electrically conductive component, and a conductive wire extends from the handle and the jack is electrically connected to a distal end thereof such that the conductive wire electrically couples the jack to the handle (view figure 3; [Para 0087, 0093, and 0126]).  
Regarding claim 12, Uchida discloses the electrosurgical device of claim 1, wherein a force transmitting portion extends between the distal portion of the electrosurgical device and the proximal portion of the electrosurgical device, and the force transmitting portion has a flexural rigidity of at least about 0.016 Nm2 [Para 0050, 0053, 0124].  
Regarding claim 14 Uchida discloses the electrosurgical device of claim 1, wherein the handle comprises a hub (while not shown, fluid delivery is discussed which would require an area of connection for administration and removal of fluid; [Para 0048, 0087, 0092, 0105]).  
Regarding claim 15, Uchida discloses the electrosurgical device of claim 14, further comprising a distal tip including an electrode for delivering energy to a tissue (electrode 46; [Para 0099, 0103]).  
Regarding claim 18, Uchida discloses the electrosurgical device of claim 14, wherein the electrically conductive elongate member defines a lumen, the hub includes a fluid connector for connecting the lumen to a source of fluid, and a distal endApplication No. 16/532,980-4 - November 1, 2019 of the electrically conductive elongate member defines a distal aperture which is in fluid communication with the lumen [Para 0048, 0087, 0092, 0105].    
Regarding claim 21, Uchida discloses the electrosurgical device of claim 14, further comprising a conductive wire for electrically coupling the electrical connector to the electrically conductive elongate member [Para 0087, 0093, and 0126].  
Regarding claim 22, Uchida discloses the electrosurgical device of claim 14, wherein the electrical connector comprises a jack for receiving the electrically conductive component, and a conductive wire extends from the hub and the jack is electrically connected to a distal end thereof such that the conductive wire electrically couples the jack to the hub (view figure 3; [Para 0087, 0093, and 0126]).    
Regarding claim 24, Uchida discloses the electrosurgical device of claim 14, wherein a force transmitting portion extends between a distal portion of the electrosurgical device and a proximal portion of the electrosurgical device, and the force transmitting portion has a flexural rigidity of at least about 0.016 Nm2 [Para 0050, 0053, 0124]. 
Regarding claim 26, Uchida discloses a transseptal puncturing device comprising an electrically conductive elongate member (view figure 3b) and an electrode (46) at a distal end of the electrically conductive elongate member for delivering energy to tissue, the transseptal puncturing device further including an 
Regarding claim 27, Uchida discloses the transseptal puncturing device of claim 26, wherein the electrically conductive elongate member defines a lumen and the transseptal puncturing device further comprises a handle which includes a fluid connector for connecting the lumen to a source of fluid, and a distal portion of the transseptal puncturing device defines a distal aperture in fluid communication with the lumen [Para 0048, 0087, 0092, 0105]. 
Regarding claim 29, Uchida discloses the transseptal puncturing device of claim 26, wherein the transseptal puncturing device includes an electrical insulation extending proximally from the electrode [Para 0108].  
Regarding claim 30, Uchida discloses the transseptal puncturing device of claim 26, wherein a distal tip of the transseptal puncturing device is substantially atraumatic [Para 0021].  
Regarding claim 33, Uchida discloses the transseptal puncturing device of claim 26, wherein the electrical connector is electrically coupled to the electrically conductive elongate member, and a conductive wire electrically couples the electrical connector to 
Regarding claim 35, Uchida discloses the transseptal puncturing device of claim 26, wherein the electrical connector comprises a jack for receiving the electrically conductive component (view figure 3; [Para 0087, 0093, and 0126]).    
Regarding claim 36, Uchida discloses a method of using a transseptal puncturing device, wherein the transseptal puncturing device comprises an elongate member which is electrically conductive (view figure 3B), an electrical connector in electrical communication withApplication No. 16/532,980 the elongate member, and an electrode (46) at a distal end of the elongate member for delivering energy to tissue, and the method comprises the steps of (1) connecting an electrically conductive component, which is in electrical communication with a source of energy, to the electrical connector (connecting the cable to the power source as shown on figure 3), and (2) delivering electrical energy through the electrode to a tissue [Para 0053 discusses applying energy to tissue].  
Regarding claim 37, Uchida discloses the method of claim 36, further comprising a step (3) disconnecting the electrically conductive component from the electrical connector (when the procedure is ended the device would be unplugged from the power source].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L ZINK whose telephone number is (571)270-7103. The examiner can normally be reached Monday, Tuesday and Thursday 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571)272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.L.Z/Examiner, Art Unit 3794 
                                                                                                                                                                                                       /MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794